Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-13 in the reply filed on 03/05/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites “each side of the triangular configuration intersecting an adjacent side at a corresponding vertex”; however, it is unclear if “an adjacent side” refers to the sides of the triangular configuration or the side of a well/chamber. For prosecution, the limitation “an adjacent side” will be interpreted to mean the side of a well or chamber. Claims 5 and 6 are directly and indirectly dependent on claim 4 and are also rejected based on said dependencies. 
Claim 4 and 8 recites “triangular configuration”; however, it is unclear if “a triangular configuration” refers to the shape of an individual well or to the shape of the arrangements of the wells/chambers. For prosecution, the limitation “triangular configuration” will be interpreted to mean the shape the arrangements of the wells based on the disclosures. Claims 5 and 6 are directly and indirectly dependent on claim 4 and are also rejected based on said dependencies. Claims 9-12 are directly and indirectly dependent on claim 8 and are also rejected based on said dependencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mian et al (US20010055812A1 published 12/27/2001; hereinafter Mian).
Regarding claim 1, Mian teaches a platform (a microplatform – paragraph 43) for multi-variable combinational screening (“for multi-variable combinational screening” is interpreted as capable of being used for multi-variable combinational screening), comprising:  
a body (a disk – paragraph 43) defining:  

a plurality of first wells (reservoirs 12, 14 and reaction chamber 22– Figure 1A) spaced about the outer periphery of (“about the outer periphery of” is interpreted as outside of) the first multiplexing chamber (reservoirs 12, 14 and reaction chamber 22 are outside of reaction chamber 16 – Figure 1A), each first well spaced from an adjacent first well by a uniform distance (reservoirs 12, 14 and reaction chamber 22 distributed uniformly as shown by a triangle with sides of equal length in Figure 1A below).

Regarding claim 2,Mian teaches the platform of claim 1 wherein the body (a disk – paragraph 43) further defines a second multiplexing chamber (reaction chamber 22 – Figure 1) having an outer periphery (reaction chamber 22 has walls that separates an inside space from an outside space – Figure 1A), the second multiplexing chamber (reaction chamber 22 – Figure 1) communicating with at least one (reaction chamber 22 is connected to reservoirs 12, 14, 18 20 and reaction chamber 16 – Figure 1A) of the plurality of first wells (reservoirs 12, 14, 18 20 and reaction chamber 16 – Figure 1A) along the outer 
Regarding claim 3, Mian teaches the platform of claim 2 wherein the body (a disk – paragraph 43) further includes a second well (reaction chamber 22 is connected to reservoirs 12 – Figure 1A) communicating with the second multiplexing chamber (reaction chamber 22 – Figure 1A) along the outer periphery of (“along the outer periphery of” is interpreted as outside of) the second multiplexing chamber (reservoirs 12 is on the outside of reaction chamber 22 – Figure 1A).
Regarding claim 4, Mian teaches the platform of claim 2 wherein the first and second multiplexing chambers have generally triangular configurations (“triangular configurations” is interpreted as the shape of the arrangement of chamber and wells is triangular; see 112b rejection) defined by three sides of generally equal length (see triangles in Figure 1A), each side of the triangular configuration intersecting an adjacent side (“an adjacent side” is interpreted as sides of a well or chamber) at a corresponding vertex (the reservoirs around reaction chambers 16 and 22 are the vertices of the triangles in Figure 1A).
Regarding claim 5, Mian teaches the platform of claim 4 wherein each of the plurality of first wells (reservoirs 12, 14 and reaction chamber 22 – Figure 1A) are provided at a corresponding vertex (see triangles in Figure 1A) of the triangular configuration of the first multiplexing chamber (reaction chamber 16 – Figure 1A).
Regarding claim 6.
Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al (US20180071736A1 published 03/15/2018; hereinafter Qin).
Regarding claim 1, Qin teaches a platform (a chip 100 – Fig. 1A) for multi-variable combinational screening (“for multi-variable combinational screening” is interpreted as capable of being used for multi-variable combinational screening), comprising:  
a body (a top surface 126 – paragraph 117) defining:  
a first multiplexing chamber (inlet well 110 – Fig. 1A) having an outer periphery; and
a plurality of first wells (outlet wells 114 – Fig. 1A) spaced about the outer periphery of the first multiplexing chamber (plurality of outlet wells 114 are disposed in an outer portion of the chip 100 – paragraph 117), each first well spaced from an adjacent first well by a uniform distance (outlet wells 114 are uniformly distributed – Fig. 1A and paragraph 139).
Regarding claim 7, Qin teaches a platform (a chip 100 – Fig. 1A) for multi-variable combinational screening, comprising: 
a body (a top surface 126 – paragraph 117) defining: 
a central well (inlet well 110 – Fig. 1A) ; and 
a plurality of multiplexing chambers (plurality of outlet wells 114 are disposed in an outer portion of the chip 100 – paragraph 117) extending radially from the central well (see Fig. 1A), each of the multiplexing chambers having an identical configuration (outlet wells 114 are all the same shape and the same distance away from each other; see triangle in Fig. 1A).
Regarding claim 8, Qin teaches the platform of claim 7 wherein each of the plurality of multiplexing chambers (outlet wells 114) has a triangular configuration (see triangle in Fig. 1 below) (“triangular configurations” is interpreted as the shape of the arrangement of chamber and wells is triangular; see 112b rejection).
[AltContent: textbox ((claims 7-13))]Regarding claim 9, Qin teaches the platform of claim 8 wherein each of the plurality of multiplexing chambers (outlet wells 114 - Fig. 1A) is defined by first, second and third sides and first, second and third vertices (“vertices” is interpreted as the vertices of the triangular arrangement of wells and chambers), wherein the central well (inlet well 110 – Fig. 1A) defines the first vertex of each of the multiplexing chambers (see triangle in Fig. 1A below).

Regarding claim 10, Qin teaches the platform of claim 9 wherein the body (a top surface 126 – paragraph 117) includes corner wells (outlet wells 114 - Fig. 1A) defining the second vertex of each of the multiplexing chambers and the third vertex of an adjacent multiplexing chamber (see Fig. 1A).
Regarding claim 11
Regarding claim 12, Qin teaches the platform of claim 8 wherein the each of the plurality of multiplexing chambers (outlet wells 114 - Fig. 1A) has an equilateral triangular configuration (outlet wells 114 are vertices of the equilateral triangle; see Fig. 1A).
Regarding claim 13, Qin teaches the platform of claim 7 wherein the body defines six multiplexing chambers (outlet wells 114; see the six outlet wells indicated in Fig. 1A below), each multiplexing chamber including: 
first, second and third vertices (the triangle has 3 vertices; see Fig. 1A (claims 7-13) above ), wherein the central well (inlet well 110; see Fig. 1A below) is located at the first vertex of each of the multiplexing chambers; and 
corner wells (the outlet wells designated by the circles; see Fig. 1A below) located at the second vertex of each of the multiplexing chambers and the third vertex of a multiplexing chamber adjacent thereto (the outlet wells designated by the circles are located at second vertices and adjacent to the third vertices; see Fig. 1A below).
[AltContent: oval][AltContent: oval]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5959871A – teaches a triangular/hexagonal array of interconnected devices
US20070231213A1 – teaches a triangular/hexagonal microfluidics network
US20110005932A1 – teaches a chip with center chamber and six surrounding flow networks 
US20140079603A1 - teaches a chip with integrated chambers and flow networks
US20150377861A1 - teaches a triangular/hexagonal microfluidics network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797